DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al. (US 2013/0236637).
Regarding claims 1-2
Kashiwabara teach a process for manufacturing a copper hydride fine particle dispersion, the process comprising reducing a copper(II) salt with a hydrido-based 
Kashiwabara teaches a conductive ink composition comprising the above copper hydride fine particle dispersion and an optional solvent (C), wherein the copper metal precursor compound is the copper(II) salt such as copper formate (i.e. CuX2 wherein X is formate), the chelating agent is the alkylamine (B) and the reducing agent is the hydrido-based reducing agent.  See para. 0009, para. 0014, para. 0021 and paras. 0058-0059.  
Kashiwabara teaches that copper hydride fine particles are formed by reducing the copper(II) salt with the hydrido-based reducing agent in the presence of the alkylamine (B).  In the presence of the alkylamine (B) coordinates to copper(II) to form a copper(II)-amine complex and subsequently the copper(II)-amine complex is reduced with the hydrido-based reducing agent.  Furthermore, formation of clumps of copper hydride owing to the rapid reduction of the copper(II) salt can be suppressed and copper hydride fine particles where the alkylamine (B) is coordinated to the surface of the fine particles of copper hydride are formed.  Therefore, it is the examiner position that the alkylamine (B) acts as a chelating agent and a blocking agent as claimed by applicants since the reduction reaction does not rapidly proceed and the copper hydride fine particles are formed (i.e. redox potential is adjusted for controlled reduction of the copper ion in the copper metal precursor to copper metal).  
Kashiwabara et al. teaches that the reducing agent can be Red-Al (i.e. NaAlH2(OCH2CH2OCH3)2), but fail to show an example incorporating it as the reducing agent.  See para. 0024.  Red-Al is an ether compound. However, it would have been 
Regarding claim 3
Kashiwabara teaches that the copper metal precursor compound is a copper(II) salt such as copper(II) acetate, copper(II) formate, copper(II) nitrate and copper(II) carbonate.  See para. 0010 and para. 0022.  
Regarding claim 4
Kashiwabara teaches that the chelating agent is an alkylamine (B) such as n-heptylamine, n-octylamine, n-nonylamine, 1-aminodecane and 1-aminoundecane.  See para. 0012 and para. 0037.  The hydrido-based reducing agent is preferably NaBH4.  See para. 0024.  
Regarding claim 6
This only further limits the base claim when the reducing agent is selected from an imine.
Regarding claim 7
Kashiwabara teaches that the alkylamine (B) is also considered the blocking agent.  See para. 0012 and para. 0037.  
Regarding claim 8
Kashiwabara teaches that the alkylamine (B) is a primary amine such as n-heptylamine, n-octylamine and n-nonylamine.  See para. 0012 and para. 0037.  
Regarding claim 10

Regarding claim 11
Kashiwabara teaches that more than one reducing agent may be used in combination.  It is the examiner’s position that the second hydrido-based reducing agent would act as a hydride catalyst.  See para. 0025.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a combination of the based reducing agents (i.e. NaBH4 and Red-Al), because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claim 12
Kashiwabara teaches that the copper hydride fine particles eliminate the alkylamine (B) upon heating and the copper hydride changes into metal copper.  See para. 0055.  
Regarding claim 13
Kashiwabara teaches that the viscosity of the conductive ink composition is preferably from 5 to 60 mPa·s.  See para. 0065.  
Regarding claim 24
Kashiwabara teaches that Kashiwabara et al. further teaches a process of manufacturing a substrate comprising applying the above conductive ink composition onto the substrate.  See para. 0015 and para. 0067.  A specific example of for 4 is added with stirring to obtain a black dispersion in which copper hydride fine particles are dispersed in toluene.  The obtained copper hydride fine particle dispersion is concentrated under reduced pressure and α-terpineol as the solvent (C) is added to adjust the viscosity, thereby producing a conductive ink composition.  The conductive ink composition is then printed onto a PET film substrate by means of an inkjet printer.  See Example 1.  The copper hydride fine particle dispersion and conductive ink composition as taught by Kashiwabara et al. appears to anticipate the present claims.
Allowable Subject Matter
Claims 5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kashiwabara et al. fails to teach or fairly suggest: (1) wherein the alkylamine (B) is selected from the group consisting of methylamine, ethylamine, triethanolamine, methylenediamine, ethylenediamine, penicillamine, propylamine, butylamine and amylamine as claimed by applicants; (2) wherein the copper metal precursor compound is a copper(II) salt, the chelating agent is methyl pyrazine, and the reducing agent is a custom synthesized trimer precursor for formaldehyde of the formula (I) as claimed by applicants; and (3) wherein the copper metal precursor compound is a copper(I) salt, .
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kashiwabara et al. fails to teach that the redox potential is adjusted for controlled reduction of the copper ion in the copper metal precursor to copper metal by modification of the reducing agent which comprises dimerization or oligomerization of the reducing agent as claimed by applicants.
Response to Arguments
	Applicants argue against the claim objections and 112 rejections. 
	Applicant’s amendment and argument are sufficient to overcome these objections and rejections, and they have been withdrawn.

	Applicants argue against the prior art rejections.
	Applicants argue that 102 rejection has been overcome by amendment. This is persuasive, and the 102 rejection has been withdrawn. However, a new 103 rejection has been made.
	Applicants argue that Red-Al is not an ether reducing agents because their ether reducing agents are transformed by a redox reaction. This is not persuasive as the Red-Al is also transformed by a redox reaction with the copper salt.


	Applicants request rejoinder of claims. This is not persuasive as allowable subject matter has not been found.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734